Case 1:17-cv-06261-VM-DCF Document 113 Filed 03/01/21 Page 1 of 23




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK                                   3/1/2021
 -----------------------------------X
 INTERNATIONAL CODE COUNCIL, INC., :
                                    :
                     Plaintiff,     :          17 Civ. 6261 (VM)
                                    :          20 Civ. 4316 (VM)
      - against -                   :
                                    :          DECISION AND ORDER
 UPCODES, INC., et al.,             :
                                    :
                     Defendants.    :
 -----------------------------------X

 VICTOR MARRERO, United States District Judge.

       Plaintiff International Code Council, Inc. (“ICC” or

 “Plaintiff”) commenced this action on June 5, 2020, alleging

 false    advertising   and   unfair   competition    by   defendants

 UpCodes,    Inc.   (“UpCodes”),   Garrett    Reynolds,    and   Scott

 Reynolds (collectively, “Defendants”). (See “Complaint,” ICC

 v. UpCodes, et al., No. 20 Civ. 4316 (the “False Advertising

 Docket”), Dkt. No. 1.) ICC alleges that Defendants falsely

 claim to provide updated and accurate building codes on their

 website, when in fact the posted codes contain numerous

 errors.

         Now before the Court is the parties’ premotion letter

 exchange regarding dismissal of the Complaint (see “Letter

 Motion,” ICC v. UpCodes, et al., No. 17 Civ. 6261 (the

 “Copyright Docket”), Dkt. No. 111), which the Court construes




                                   1
Case 1:17-cv-06261-VM-DCF Document 113 Filed 03/01/21 Page 2 of 23




 as a motion to dismiss1 pursuant to Federal Rule of Civil

 Procedure (“Rule”) 12(b)(6). For the reasons set forth below,

 the motion is GRANTED in its entirety.

                            I.     BACKGROUND

 A.    FACTS2

       ICC is a nonprofit corporation that develops model codes

 for the design and construction of the built environment,

 including building codes, fire safety codes, plumbing codes,

 and more. These model codes, known as the “International

 Codes” or “I-Codes,” set forth standard rules, conditions,

 and guidelines for various products and processes, and also

 delineate various technical specifications, measurements, and

 testing methods that apply to those products and processes.

       Federal,    state,    and     local        governments    frequently

 incorporate      such   standards         into     their   statutes   and

 regulations. Adopting privately developed model codes saves

 governments      time    and      money     and      benefits    building




       1 See Kapitalforeningen Lægernes Invest. v. United Techs. Corp.,
 779 F. App'x 69, 70 (2d Cir. 2019) (affirming the district court ruling
 deeming an exchange of letters as a motion to dismiss).
       2 Except as otherwise noted, the following background derives from
 the Complaint. The Court takes all facts alleged therein as true and
 construes the justifiable inferences arising therefrom in the light most
 favorable to Plaintiff, as required under the standard set forth in
 Section II, infra. Though the Court does not rely on facts beyond those
 described herein to resolve the present motion, additional factual
 background can be found in the summary judgment order on the consolidated
 case. See Int’l Code Council, Inc. v. UpCodes, Inc., No. 17 Civ. 6261,
 2020 WL 2750636 (S.D.N.Y. May 27, 2020).


                                     2
Case 1:17-cv-06261-VM-DCF Document 113 Filed 03/01/21 Page 3 of 23




 professionals,      engineers,     and    the     public    more     broadly.

 Because model codes are drafted by groups familiar with the

 particular      subject   matter   of     their    codes,     governmental

 adoption of model codes also helps align the law with industry

 best practices.

       ICC develops the codes through a consensus process and

 revises   the    codes    regularly      to   reflect      changes    in   the

 industry. ICC publishes revised I-Codes every three years,

 and it also publishes custom codes that reflect versions of

 the codes as adopted by states and local governments (the

 “Custom Codes”).

       ICC incurs substantial costs in developing the Custom

 Codes.    It    pays   for   the    salary      and     benefits     of    its

 administrative and expert staff, office space, facilities,

 information technology, outreach and educational efforts, and

 the costs of code publication. ICC incurs the up-front costs

 of its code development and recoups the costs, at least in

 part, from the sale of the I-Codes and the Custom Codes

 through its online store. ICC also provides users with access

 to additional features through its premiumACCESS tool, but

 its primary funding source is the sale and licensing of

 publications containing its copyrighted works.

       UpCodes is a for-profit business founded and run by

 brothers Garrett and Scott Reynolds. Scott Reynolds worked as


                                     3
Case 1:17-cv-06261-VM-DCF Document 113 Filed 03/01/21 Page 4 of 23




 an architect prior to founding UpCodes and has experience

 using    and    interpreting      state     and    local    building     codes.

 Garrett Reynolds is a software engineer who designed the

 company    website.      The   UpCodes      website    provides     access     to

 materials and tools of particular importance to building

 professionals, such as the state and local building codes

 that govern their projects.3

       The Complaint alleges that UpCodes directly competes

 with ICC by selling or giving away unauthorized copies of the

 I-Codes and Custom Codes to both customers and prospective

 customers. As further detailed below, ICC alleges that while

 UpCodes     claims      its    codes     are    up-to-date       and    contain

 integrated      amendments,       Upcodes’s       codes    actually     contain

 numerous errors.

       1.       Representations of Accuracy and Completeness

       According to the Complaint, Defendants falsely assert

 that the posted codes are “always up to date,” and the UpCodes

 website assures customers that they will “never work from


 3 UPCODES: SEARCHABLE PLATFORM FOR BUILDING CODES, https://up.codes/ (last visited
 Feb. 24, 2021). See Thomas v. Westchester Cty. Health Care Corp., 232 F.
 Supp. 2d 273, 275 (S.D.N.Y. 2002) (quoting Cortec Indus., Inc. v. Sum
 Holding L.P., 949 F.2d 42, 46–48 (2d Cir. 1991) (“Documents that are
 integral to plaintiff's claims may also be considered, despite plaintiff's
 failure to attach them to the complaint.”)); MiMedx Grp., Inc. v. Sparrow
 Fund Mgmt. LP, No. 17 Civ. 07568, 2018 WL 847014, at *5 n.1 (S.D.N.Y.
 Jan. 12, 2018), report and recommendation adopted, No. 17 Civ. 7568, 2018
 WL 4735717 (S.D.N.Y. Sept. 29, 2018) (explaining that “Federal Rule of
 Evidence 201(b) permits a court to take judicial notice of facts that are
 ‘not subject to reasonable dispute,’” such as information in public
 websites) (citing cases).


                                         4
Case 1:17-cv-06261-VM-DCF Document 113 Filed 03/01/21 Page 5 of 23




 outdated code.” (Complaint ¶ 50.) Likewise, Defendants have

 claimed on Twitter that their codes are “kept up-to-date with

 all the amendments integrated natively into the code.” (Id.

 ¶ 51.) And according to ICC, UpCodes falsely asserts that it

 provides         the      building   industry     with     “‘a    complete

 understanding of relevant material’ for their projects” (id.

 ¶ 52), and helps customers “surface the most critical code

 sections” (id. ¶ 56).

       ICC provides screenshots of the UpCodes website in which

 the following additional claims are made:

             •    “Your code library in one place, always up to
                  date”;

             •    “. . . never work from outdated code”;

             •    “Codes are organized by state and jurisdiction to
                  provide a full understanding of the applicable
                  codes for your project”;

             •    “Understand   all  the   requirements           for   your
                  jurisdiction in one place.”

 (Id. ¶ 52.) ICC further alleges that customers rely on these

 representations and cites a customer review in which the

 customer stated that he is “much more comfortable knowing

 that my team is working off the most up-to-date codes.” (Id.

 ¶ 59.)

       2.        Representations of Amendment Integration

       ICC       alleges    that   Defendants    “falsely   advertise    and

 promote that UpCodes offers ‘Integrated Amendments,’” as


                                        5
Case 1:17-cv-06261-VM-DCF Document 113 Filed 03/01/21 Page 6 of 23




 depicted in certain website screenshots. (Complaint ¶ 54.)

 The screenshots contain the following claims:

            •    “Integrated Amendments: . . . Never miss important
                 requirements in your jurisdiction”;

            •    “UpCodes has the adopted codes as enacted by the
                 state or local jurisdiction”; and

            •    “While some states provide integrated codes . . .
                 Where these are not provided, UpCodes has
                 integrated the local amendments . . . .”

 (Id.) The Complaint adds that on the purchasing page for

 premium        access,   Defendants   again   falsely    claim   to   offer

 integrated        amendments.    In   a   website   screenshot       of   the

 purchasing page, UpCodes asserts that the premium accounts

 offer:     “All    Codes,”   “Code    updates   inserted,”     and    “Local

 amendment styling.” (Id. ¶ 55.)

       ICC further alleges that Defendants falsely asserted on

 Twitter that their copies of building codes are “kept up-to-

 date with all the amendments integrated natively into the

 code,” and separately that they had integrated “all 973

 amendments” to the New Jersey 2018 codes. (Id. ¶¶ 51, 61.)

       3.        Code Errors Undermining These Representations

       ICC       argues    that   UpCodes’s      claims    of     accuracy,

 completeness, and code integration are all rendered false by

 numerous errors in UpCodes’s posted codes. In particular, ICC

 alleges errors in UpCodes’s Wyoming, Virginia, Oregon, and

 New Jersey codes.


                                       6
Case 1:17-cv-06261-VM-DCF Document 113 Filed 03/01/21 Page 7 of 23




       In the Wyoming codes, Plaintiff alleges that Defendants

 posted   the     entire    text    of    ICC’s       model    International

 Residential     Code   2015   as   the    “Residential        Code    2015   of

 Wyoming,” even though the model code was not incorporated in

 its entirety. Moreover, Defendants posted eleven appendices

 to the “Building Code 2015 of Wyoming,” which were not adopted

 -- including Appendix M regarding Tsunami-Generated Flood

 Hazards, and Appendices A and H. In addition to erroneously

 including      these   appendices,      ICC   alleges    that    Defendants

 failed to incorporate certain amendments Wyoming made to the

 I-Codes, including, for example, amendments to the terms

 “owner,” “building official,” “fire chief,” and “enforcing

 authority.”

       In the Virginia codes, ICC alleges Virginia removed

 certain sanctions from the model International Building Code

 2015 that were not deleted from the text of the code appearing

 on UpCodes’s website. Similarly, ICC further alleges that

 Virginia made significant amendments to Chapter 1 of the model

 International      Residential       Code     2015,     but     that    those

 amendments are not reflected in the text of the code that

 appears on the website.

       In the Oregon codes, ICC alleges that UpCodes’s copy of

 the   Oregon    Structural    Specialty       Code    contains       “numerous

 errors,” including, for example, exclusion of Appendices C,


                                      7
Case 1:17-cv-06261-VM-DCF Document 113 Filed 03/01/21 Page 8 of 23




 I,   and   P    from   the   model   code,   even   though   the   website

 acknowledges that these appendices were adopted.

       Lastly, in the New Jersey codes, ICC alleges that despite

 Defendants’ claim to have integrated all 973 amendments to

 the New Jersey 2018 codes, the UpCodes website does not

 reflect all the amendments. For example, ICC contends that

 while the New Jersey building code deleted Chapter 1 of the

 model International Building Code 2018, UpCodes’s website

 continues to reference Chapter 1.

       4.       Claim that it is the “Only Source”

       ICC further contends that Defendants falsely claim that

 UpCodes is the “only source” of state amendments integrated

 into the model code, when in fact ICC also offers custom codes

 on its website. (Complaint ¶¶ 63-64.)

 B.    PROCEDURAL HISTORY

       Several years before initiating the present suit, ICC

 filed a complaint against Defendants on August 17, 2017

 alleging one count of copyright infringement. (See Copyright

 Docket, Dkt. No. 1.). After extensive discovery in that case,

 ICC moved for summary judgment on May 31, 2019, arguing that

 Defendants infringed its copyrights in certain I-Codes by

 posting them and derivative works on the UpCodes website.

 (See Copyright Docket, Dkt. No. 84.) Defendants filed a cross-

 motion for summary judgment, arguing that none of their


                                       8
Case 1:17-cv-06261-VM-DCF Document 113 Filed 03/01/21 Page 9 of 23




 copying   constituted     copyright    infringement     because     the

 material posted was either in the public domain or otherwise

 protected under copyright defenses including merger and fair

 use. (See Copyright Docket, Dkt. No. 85.)

       In a comprehensive opinion dated May 27, 2020 (the

 “Summary Judgment Order”) the Court denied both motions. See

 Int’l Code Council, Inc. v. UpCodes, Inc., No. 17 Civ. 6261,

 2020 WL 2750636 (S.D.N.Y. May 27, 2020) (“ICC”). The Court

 reasoned that, because the “law is in the public domain,” by

 posting accurate versions of the I-Codes as adopted into law,

 UpCodes had not infringed ICC’s copyrights as a matter of

 law. Id. at *16. On the other hand, a defendant might infringe

 a copyright when copying “model codes as model codes or

 indiscriminately mingl[ing] the enacted portions of the model

 codes with portions not so enacted.” Id. at *17. Thus, because

 factual disputes existed as to whether UpCodes had mingled

 enacted codes with unadopted model text, Defendants were not

 entitled to summary judgment either. Id. at *18.

       Having   denied   both   motions,   the   Court   directed    the

 parties to submit a proposed timeline for trial within twenty

 days of the date of the Summary Judgment Order. Id. at *31.

 Before the twenty days had elapsed, on June 5, 2020, ICC

 initiated the instant lawsuit. (See Complaint.) On June 15,




                                   9
Case 1:17-cv-06261-VM-DCF Document 113 Filed 03/01/21 Page 10 of 23




 2020, the Court consolidated the cases for pretrial purposes.

 (See Copyright Docket, Dkt. No. 106.)

 C.    PARTIES’ ARGUMENTS

       Consistent     with    the   Court’s      Individual      Practices,

 Defendants notified Plaintiff of perceived deficiencies in

 the Complaint by letter dated August 7, 2020. (See “Premotion

 Letter,” False Advertising Docket, Dkt. No. 108.) Defendants

 argue   that   the   claims    fail     because    (1)    the    purported

 misrepresentations are either not false or nonactionable

 puffery; (2) the statements are not material to a purchasing

 decision; and (3) ICC cannot allege injury because ICC’s own

 website contains more errors than UpCodes’s website.

       Plaintiff responded by letter dated August 14, 2020,

 challenging    these   asserted       grounds     for   dismissal.     (See

 “Opposition,”     False     Advertising    Docket,       Dkt.   No.   110.)

 Plaintiff counters that (1) the challenged statements are not

 puffery and whether they are accurate is a question of fact

 and thus inappropriate for resolution on a motion to dismiss;

 (2) the statements are material, and at any rate, whether

 they are material is also a fact issue; and (3) the alleged

 errors in ICC’s website also raise fact issues, and there is

 no evidence that consumers are aware of the alleged errors.




                                    10
Case 1:17-cv-06261-VM-DCF Document 113 Filed 03/01/21 Page 11 of 23




                          II.      LEGAL STANDARD

       “To survive a motion to dismiss, a complaint must contain

 sufficient factual matter, accepted as true, to ‘state a claim

 to relief that is plausible on its face.’” Ashcroft v. Iqbal,

 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

 550 U.S. 544, 570 (2007)). This standard is met “when the

 plaintiff pleads factual content that allows the court to

 draw the reasonable inference that the defendant is liable

 for   the   misconduct   alleged.”       Id.    A    complaint     should   be

 dismissed     if   the   plaintiff       has        not   offered     factual

 allegations     sufficient     to    render         the   claims     facially

 plausible. See id. However, a court should not dismiss a

 complaint    for   failure   to     state   a   claim     if   the    factual

 allegations sufficiently “raise a right to relief about the

 speculative level.” Twombly, 550 U.S. at 555.

       In resolving a motion to dismiss, the Court's task is

 “to assess the legal feasibility of the complaint, not to

 assay the weight of the evidence which might be offered in

 support thereof.” In re Initial Pub. Offering Sec. Litig.,

 383 F. Supp. 2d 566, 574 (S.D.N.Y. 2005) (internal quotation

 marks omitted), aff’d sub nom. Tenney v. Credit Suisse First

 Bos. Corp., No. 05 Civ. 3430, 2006 WL 1423785 (2d Cir. May

 19, 2006). In this context, the Court must draw reasonable

 inferences in favor of the nonmoving party. See Chambers v.


                                     11
Case 1:17-cv-06261-VM-DCF Document 113 Filed 03/01/21 Page 12 of 23




 TimeWarner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). However,

 the requirement that a court accept the factual allegations

 in the complaint as true does not extend to legal conclusions.

 See Iqbal, 556 U.S. at 678.

                             III. DISCUSSION

 A.    FALSE ADVERTISING

       Under Section 43(a) of the Lanham Act, a person is liable

 for false advertising when the person:

       in connection with any goods or services . . . uses in
       commerce . . . any . . . false or misleading description
       of fact, or false or misleading representation of fact,
       which—
       . . .
       (B)    in   commercial    advertising    or   promotion,
       misrepresents the nature, characteristics, qualities
       . . . of his or her or another person’s goods, services,
       or commercial activities.

 15 U.S.C. § 1125(a)(1). “To state a false advertising claim

 under section 43(a), a plaintiff must plausibly allege ‘that

 the statement in the challenged advertisement is false.’”

 Weight Watchers Int’l, Inc. v. Noom, Inc., 403 F. Supp. 3d

 361, 369 (S.D.N.Y. 2019) (quoting Merck Eprova AG v. Gnosis

 S.p.A., 760 F.3d 247, 255 (2d Cir. 2014)).

       “A false advertising claim may be based on one of two

 theories.” Merck, 760 F.3d at 255 (internal quotation marks

 and citation omitted). “Falsity may be established by proving

 that (1) the advertising is literally false as a factual

 matter, or (2) although the advertisement is literally true,


                                   12
Case 1:17-cv-06261-VM-DCF Document 113 Filed 03/01/21 Page 13 of 23




 it is likely to deceive or confuse customers.” Id. (quoting

 S.C. Johnson & Son, Inc. v. Clorox Co., 241 F.3d 232, 238 (2d

 Cir. 2001)). “A message can only be literally false if it is

 unambiguous.” Church & Dwight Co. v. SPD Swiss Precision

 Diagnostics, GmBH, 843 F.3d 48, 65 (2d Cir. 2016) (citing

 Time Warner Cable, Inc. v. DIRECTV, Inc., 497 F.3d 144, 158

 (2d Cir. 2007)). In other words, “if the language or graphic

 is susceptible to more than one reasonable interpretation,

 the advertisement cannot be literally false.” Time Warner,

 497 F.3d at 158. On the other hand, a statement is “likely to

 deceive or confuse,” and is “impliedly false” rather than

 literally false, when it leaves “an impression on the listener

 or viewer that conflicts with reality.” Church, 843 F.3d at

 65 (citations omitted).

       In   addition   to   falsity,      under   either   theory,   “the

 plaintiff must also demonstrate that the false or misleading

 representation involved an inherent or material quality of

 the product.” Apotex Inc. v. Acorda Therapeutics, Inc., 823

 F.3d 51, 63 (2d Cir. 2016) (citations omitted). In other

 words, the alleged misstatement must be “likely to influence

 purchasing decisions.” Id. (quoting Nat’l Basketball Ass’n v.

 Motorola, Inc., 105 F.3d 841, 855 (2d Cir. 1997)). Moreover,

 to establish a false-advertising claim, a plaintiff must also

 plausibly    allege   “that   the   false    statement    was   made   in


                                     13
Case 1:17-cv-06261-VM-DCF Document 113 Filed 03/01/21 Page 14 of 23




 interstate commerce, and that the plaintiff was injured.”

 Weight Watchers, 403 F. Supp. 3d at 369 (quoting Merck, 760

 F.3d at 255).

       New York General Business Law Sections 349 and 350

 respectively prohibit deceptive business practices and false

 advertising. Weight Watchers, 403 F. Supp. 3d at 381 (quoting

 Denenberg v. Rosen, 897 N.Y.S.2d 391 (App. Div. 2010)). The

 elements     of     each   are   substantially     similar   to   false

 advertising under the Lanham Act because “[t]o successfully

 assert a claim under either section, ‘a plaintiff must allege

 that a defendant has engaged in (1) consumer-oriented conduct

 that is (2) materially misleading and that (3) plaintiff

 suffered injury as a result of the allegedly deceptive act or

 practice.’” Orlander v. Staples, Inc., 802 F.3d 289, 300 (2d

 Cir. 2015) (quoting Koch v. Acker, Merrall & Condit Co., 967

 N.E.2d 675 (N.Y. 2012)).

       1.    Representations Regarding Amendment Integration

       Defendants argue that the Complaint does not adequately

 allege     that     UpCodes’s    statements     regarding    Integrated

 Amendments        are   false.   This    is   because,   according   to

 Defendants, while there may be “about two dozen” errors among

 the “tens of thousands” of Integrated Amendments on the

 UpCodes website, these minimal errors do not establish that




                                     14
Case 1:17-cv-06261-VM-DCF Document 113 Filed 03/01/21 Page 15 of 23




 the     representation     that      UpCodes        displays         Integrated

 Amendments is false.

       Plaintiff counters that Defendants minimize the scope of

 their     mistakes.     Plaintiff         asserts      that     the     errors

 specifically       identified   in    the       Complaint      are    “not   an

 exhaustive list” (see Complaint ¶ 44), and urges that it is

 not required to plead every error at this stage. Moreover,

 Plaintiff urges that even if there are only two dozen errors

 among tens of thousands of integrated codes, that still

 renders the representation false.

       As a threshold matter, the Court is unpersuaded by ICC’s

 reliance on additional, unidentified errors to support its

 argument.    The    Complaint   must,      on    its   face,    establish    a

 plausible likelihood of success if the facts alleged therein

 are assumed to be true. See Iqbal, 556 U.S. at 678. Thus, the

 Court will not rely on ICC’s vague and conclusory allegations

 about the existence of additional errors, and will instead

 ground its analysis in the errors plausibly alleged in the

 Complaint.

       Even if the Complaint plausibly alleged more errors,

 though, the Court would still conclude that the statements

 regarding amendment integration are neither literally nor

 impliedly false. As Defendants point out, ICC acknowledges

 that UpCodes’s website does in fact contain “some” integrated


                                      15
Case 1:17-cv-06261-VM-DCF Document 113 Filed 03/01/21 Page 16 of 23




 amendments.    (See     Complaint     ¶ 39   (“In    other       instances,

 Defendants’ website incorporates some but not all amendments

 made by the jurisdiction.”)). The claim that UpCodes offers

 integrated amendments is not rendered false by the fact that

 “some but not all” amendments are posted, or that in some

 instances, the amendments contain errors. The alleged errors

 instead undermine UpCodes’s representations of accuracy and

 completeness, as further discussed below. To the extent the

 false advertising claims arise from UpCodes’s representations

 regarding     amendment     integration,      they         are     therefore

 dismissed.

       2.    Representations of Accuracy and Completeness

       Defendants argue that the statements of accuracy and

 completeness    are     nonactionable     puffery    because       they   are

 hyperbolic, “clearly exaggerated,” and not the measurable

 assertions that would create liability. (Premotion Letter at

 2.) Defendants further contend that the claims fail because

 the alleged misstatements are not “material,” and ICC cannot

 plausibly allege injury because ICC’s website contains more

 errors than UpCodes’s website.

       In    response,     Plaintiff      argues     that     the    alleged

 misstatements are not puffery because they are not vague but

 provable. Plaintiff further contends that the claims are not

 puffery because the instantaneous updating they assert is


                                     16
Case 1:17-cv-06261-VM-DCF Document 113 Filed 03/01/21 Page 17 of 23




 possible, and consumers would not interpret the statements as

 hyperbolic       in    light    of     the    broader    context.     Regarding

 Defendants’ materiality argument, Plaintiff counters that

 materiality is a fact issue inappropriate for resolution at

 this stage and that, at any rate, the alleged misstatements

 were material because consumers rely on the representations

 of accuracy they communicate. Plaintiff further contends that

 any errors in its website create a fact issue and do not

 impact its injury because no evidence has been presented

 regarding any customers’ awareness of the alleged errors.

             a.        Puffery

       Statements of puffery are nonactionable under the Lanham

 Act and both New York General Business Law Sections 349 and

 350. See, e.g., In re Scotts EZ Seed Litig., No. 12 Civ. 4727,

 2013 WL 2303727, at *11 (S.D.N.Y. May 22, 2013); Lipton v.

 Nature Co., 71 F.3d 464, 474 (2d Cir. 1995)).

       The Second Circuit has defined puffery as either: (1)

 “subjective claims about products, which cannot be proven

 either    true        or     false,”    or    (2)      “an   exaggeration    or

 overstatement expressed in broad, vague, and commendatory

 language . . . considered to be offered and understood as an

 expression    of       the    seller’s       opinion    only,”   or    (3)   “an

 exaggerated, blustering, and boasting statement upon which no

 reasonable buyer would be justified in relying.” Time Warner,


                                          17
Case 1:17-cv-06261-VM-DCF Document 113 Filed 03/01/21 Page 18 of 23




 497 F.3d at 159-160 (quoting Lipton v. Nature Co., 71 F.3d

 464 (2d Cir. 1995), Castrol Inc. v. Pennzoil Co., 987 F.2d

 939, 945 (3d Cir. 1993), and Pizza Hut, Inc. v. Papa John's

 Int’l, Inc., 227 F.3d 489, 497 (5th Cir. 2000)). Thus, and

 contrary to Plaintiff’s argument, a provable statement may

 still constitute nonactionable puffery if it fits into either

 of the other two detailed categories.

        Under these principles, the Court is persuaded that

 UpCodes’s representations regarding accuracy and completeness

 are nonactionable puffery. At the outset, the Court concludes

 that   Plaintiff    has   adequately    pled   falsity   as   to   these

 statements by alleging that while UpCodes claims that the

 codes it offers are complete and accurate, they are not.4

 Nonetheless, the statements of completeness and accuracy --

 that, for example, UpCodes provides “a complete understanding

 of relevant material,” its code library is “always up to

 date,” and customers will “never work from outdated code”




 4 The Court notes that certain of the alleged errors do not appear to be
 actual errors. For example, and as the Court explained in the Summary
 Judgment Order, the failure to post other, related provisions does not
 defeat the completeness of the Wyoming codes. See ICC, 2020 WL 2750636,
 at *18. Likewise, the reference to Chapter 1 of the New Jersey
 International Building Code 2018 appears to be a reference to Chapter 1
 of the American Concrete Institute’s Building Code Requirements, not, as
 Plaintiff alleges, an erroneous reference to the model International
 Building Code. (See Complaint ¶ 62.) Nevertheless, that certain of the
 alleged errors are not actual errors does not render all of ICC’s
 allegations defective. Accepting all factual allegations in the Complaint
 as true, the Court concludes that sufficient errors have been identified
 to establish falsity.


                                    18
Case 1:17-cv-06261-VM-DCF Document 113 Filed 03/01/21 Page 19 of 23




 (Complaint at ¶¶ 50, 52) -- are nonactionable because they

 are    exactly        the     type   of    “exaggerated”        and   “boasting”

 statements “upon which no reasonable buyer would be justified

 in relying.” Time Warner, 497 F.3d at 160 (citations omitted).

 Indeed, numerous courts have treated the terms “accurate” and

 “complete”       as     puffing      language.       E.g.,     Patt   v.    Antech

 Diagnostics, Inc., 18 Civ. 01689, 2019 WL 6654078, at *6

 (C.D. Cal. July 30, 2019) (observing “a virtual consensus

 among courts in the Ninth Circuit that generalized claims of

 dependability,              reliability,        or      accuracy      are    mere

 nonactionable puffery”); Stokely-Van Camp, Inc. v. Coca-Cola

 Co., 646 F. Supp. 2d 510, 526 (S.D.N.Y. 2009) (“[T]he Court

 of    Appeals    for        the   Second    Circuit      has   recognized    that

 advertising terms like ‘complete’ are puffery because they

 are subjective and cannot be proven true or false.”) (citing

 Lipton, 71 F.3d at 474).

        The fact that these statements exist in the context of

 researching      legal        requirements       does    not    prohibit    their

 classification as puffery, contrary to Plaintiff’s argument.

 The Court recognizes the importance of maintaining accurate

 codes and the negative consequences that can result from

 consumers’ reliance on outdated and erroneous codes. However,

 codes are not static, nor are the laws that rely on them. As

 changes in law occur, some delay between the adoption of those


                                            19
Case 1:17-cv-06261-VM-DCF Document 113 Filed 03/01/21 Page 20 of 23




 changes,    their     dissemination           to       the   public,      and     their

 publication      on        the     UpCodes         website         is     not     only

 understandable, but expected.5 In other words, “no reasonable

 buyer” would take UpCodes’s representations of accuracy and

 completeness    to    mean       that   the    codes         are   instantaneously

 updated and at all times error-free. Thus, “there is no danger

 of   consumer   deception         and   hence,         no    basis      for   a   false

 advertising claim.” Stokely-Van Camp, 646 F. Supp. 2d at 526

 (quoting Time Warner, 497 F.3d at 159 (internal quotation

 marks and citations omitted)).

       This finding is further supported by a disclaimer on the

 UpCodes website, cited in the Complaint, in which UpCodes

 expressly disclaims liability for “any errors or omissions in

 the information or content” on its website and expressly

 disclaims    warranting          that   the    services        provided       will   be

 “error-free.” (Complaint ¶ 47); see also Fink v. Time Warner

 Cable, 714 F.3d 739, 742 (2d Cir. 2013) (“[U]nder certain

 circumstances,       the    presence      of       a    disclaimer       or     similar

 clarifying language may defeat a claim of deception.”).




 5 To the extent Plaintiff argues that the errors on UpCodes’s website are
 rampant, the Court finds the Complaint insufficient to support the
 plausible existence of such rampant errors. The Complaint plausibly
 alleges errors in the codes of four states: Wyoming, Virginia, Oregon,
 and New Jersey, and the conclusions contained herein are based on those
 errors. (See Section III.A.1, supra.)


                                         20
Case 1:17-cv-06261-VM-DCF Document 113 Filed 03/01/21 Page 21 of 23




       The Court is not persuaded otherwise by ICC’s reference

 to a passage in the Summary Judgment Order in which the Court

 noted that some of the codes contain “rather surprising

 oversights.” See ICC, 2020 WL 2750636, at *18. First, the

 Court   further   noted    in   the    Summary   Judgment    Order   that

 “Defendants corrected these issues when notified by ICC.” Id.

 at *19. Thus, the facts on which the finding of “surprising

 oversights” was based have since changed. And in any event,

 the identification of errors in the Summary Judgment Order

 does not conflict with the Court’s conclusion on the present

 motion that some degree of error is expected.

       Because the Court concludes that these statements are

 nonactionable puffery, it need not, and does not, address

 Defendants’ arguments regarding materiality or injury. To the

 extent the false advertising claims are premised on UpCodes’s

 representations     of    accuracy     and   completeness,    they   are

 dismissed.

       3.    Representations Regarding Unique Services

       Defendants argue that ICC has failed to establish the

 falsity of the statement on UpCodes’s website that it is “the

 only source of integrated amendments.” As it appears on the

 UpCodes website, the representation is actually qualified,

 and indeed ICC’s own screenshot shows that UpCodes claims to

 be the only source of integrated codes only for “jurisdictions


                                       21
Case 1:17-cv-06261-VM-DCF Document 113 Filed 03/01/21 Page 22 of 23




 [that] do not provide integrated code books.” (Complaint ¶

 63.) Because ICC does not allege that             the statement as

 qualified    is   false,   Defendants   insist   that   ICC   has    not

 established falsity.

       Because Plaintiff does not respond to this argument, the

 Court considers it conceded. See, e.g., Simmons v. Nat’l R.R.

 Passenger Corp., No. 19 Civ. 6986, 2020 WL 2904847, at *4

 (S.D.N.Y. June 3, 2020) (“Plaintiff has waived reliance on

 these other provisions, as she did not respond to Amtrak's

 arguments that they are inapplicable.”); Hongxia Wang v.

 Enlander, No. 17 Civ. 4932, 2018 WL 1276854, at *7 (S.D.N.Y.

 Mar. 6, 2018) (finding that “the theory was abandoned because

 Plaintiff did not respond to Defendant's argument”); Kao v.

 British Airways, PLC, No. 17 Civ. 0232, 2018 WL 501609, at *5

 (S.D.N.Y. Jan. 19, 2018) (“Plaintiffs’ failure to oppose

 Defendants’ specific argument in a motion to dismiss is deemed

 waiver of that issue.”).

       Thus, to the extent the false advertising claims are

 premised on UpCodes’s representations that it is the only

 source of certain integrated amendments, they are dismissed.

 B.    UNFAIR COMPETITION

       “The elements necessary to prevail on [a] cause[] of

 action for . . . unfair competition under New York common law

 mirror the Lanham Act claims.” ESPN, Inc. v. Quiksilver, Inc.,


                                   22
Case 1:17-cv-06261-VM-DCF Document 113 Filed 03/01/21 Page 23 of 23




 586 F. Supp. 2d 219, 230 (S.D.N.Y. 2008). Because it has found

 that Plaintiff’s Lanham Act claim must be dismissed for the

 reasons set forth above, the common-law unfair competition

 claim is likewise dismissed in its entirety. E.g., Weight

 Watchers, 403 F. Supp. 3d at 381.

                              IV.   ORDER

       For the reasons discussed above, it is hereby

       ORDERED that the motion so deemed by the Court as filed

 by defendants UpCodes, Inc., Garrett Reynolds, and Scott

 Reynolds to dismiss the Complaint of Plaintiff International

 Code Council, Inc. (Dkt. No. 111) is GRANTED; and it is

 further

       ORDERED that within twenty days of the entry of this

 Order the parties shall submit an updated timeline for trial

 on the complaint in the copyright action (ICC v. UpCodes, et

 al., No. 17 Civ. 6261, Dkt. No. 1.).




 SO ORDERED.
 Dated:    New York, New York
           1 March 2021
                                         _________________________
                                               VICTOR MARRERO
                                                   U.S.D.J.




                                    23
